DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen after pre-appeal decision
In view of the petition filed on 11/29/2021, PROSECUTION IS HEREBY REOPENED. A second Non-Final Rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44, 46, 51, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 44 and 51 recite the limitation " the agricultural environment". There is insufficient antecedent basis for this limitation in the claim.
The Examiner respectfully suggests amending the claim langue to –an agricultural environment--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 	identically disclosed as set forth in section 102, if the differences between the claimed invention and the 	prior art are such that the claimed invention as a whole would have been obvious before the effective filing 	date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 	pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10-14, 18-20, 23-36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Storey et al. (US 2017/0146226 hereinafter refer as “Storey”).
Regarding claim 1, Richert discloses a fluid-cooled LED-based lighting fixture (10/160, see Figs. 3 and 5), the lighting fixture comprising: a frame (161, see Fig. 5, Para. 0024) having a coolant channel (cavity 170, see Fig. 5, Para. 0024); at least one LED light source (182/183, see Fig. 5, Para. 0024) coupled to the frame, to emit radiation; control circuitry (a driver board 190, see Fig. 5, Para. 0024), coupled to the frame and electrically coupled to the at least one LED light source, to receive power and to control the at least one LED light source (see Para. 0024); a tube (translucent enclosure 50/150, see Figs. 3 and 5, Para. 0024) defining a cavity (51, see Figs. 3 and 5, Para. 0024) with a first open end (52/53, see Fig. 3) and a second open end (53/52, see Para. 0016), the cavity containing the frame (see Fig. 5), the at least one LED light source, and the control circuitry, the tube being transparent to the radiation (see Para. 0016); a first end cap (54, see Fig. 3, Para. 0016) disposed at the first open end of the tube and coupled to the frame; a second end cap (54, see Fig. 3, Para. 0016) disposed at the second open end of the tube and coupled to the frame, the first and second end caps enclosing the cavity of the tube; and a coolant pipe (171, see Fig. 5, Para. 0024), at least partially disposed in and thermally coupled to the coolant channel of the frame, to carry a fluid coolant that extracts heat generated by the at least one LED light source during operation of the lighting fixture. 
Regarding the claim limitation “for an agricultural environment”, the applicant is respectfully advised that the recitation the lighting fixture is for an agricultural environment is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Richert’s lighting fixture for an agricultural environment, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Regarding the control circuitry receiving AC power, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the requirements of the receiving AC power in order to power the driver board (as recited claim), since satisfying the operational and/or regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art.
However, Richert is silent with respect to the coolant pipe passing through a first fluidic feedthrough in the first end cap and a second fluidic feedthrough in the second end cap.
Storey discloses a fluid-cooled LED-based lighting fixture (lighting system 10, see Fig. 6, 11, Para. 0024) for an agricultural environment, the lighting fixture comprising: a frame (lighting housing 12, see Figs. 4, 6, Para. 0025, 0029) having a coolant channel (42, see Fig. 6, Para. 0034); a first end cap (48 and 58, see Fig. 9, Para. 0039) disposed at the first open end and coupled to the frame; a second end cap disposed at the second open end of the tube and coupled to the frame, the first and second end caps enclosing the housing (12, see Fig. 9, Para. 0039); and a coolant pipe (e.g. standard plumbing, see Para. 0040-0041), at least partially disposed in and thermally coupled to the coolant channel of the frame, to carry a fluid coolant that extracts heat generated by the at least one LED light source during operation of the lighting fixture (see Para. 0041), the coolant pipe passing through a first fluidic feedthrough in the first end cap and a second fluidic feedthrough in the second end cap.
Therefore, in view of Storey, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert’s end cap to include a first and second fluidic feedthrough in the first end cap and second end cap respectfully in order to supply coolant which is circulating within the liquid cooling tubes, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, providing fluidic feedthrough in the end caps would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 2, Richert further discloses the tube (50) has a cross-sectional shape, in a plane parallel to the first and second open ends (52/53) of the tube, that is at least one of a circle, a semi-circle, an ellipse, or a polygon (see Fig. 5, Para. 0015).

Regarding claim 8, Richert further discloses the tube is formed to be transparent (see Para. 0015-0016). 
However, Richert does not explicitly disclose tube is formed of at least one of glass, polycarbonate, acrylic, or polymethylmethacrylate (PMMA).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form Richert’s tube from glass, polycarbonate, acrylic, or polymethylmethacrylate (PMMA) in order to effectively transmit light, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 10, Richert further discloses the frame (161, see Fig. 5, Para. 0024) is coupled to the first and second end caps (54, see Fig. 3, Para. 0016) such that the tube does not physically contact the frame, the at least one LED light source, the control circuitry, and the coolant pipe (see Fig. 5).

Regarding claim 11, Richert further discloses the cavity (51, see Fig. 5, Para. 0017) of the tube further contains at least one of air, gas, or vacuum; and the air, gas, or vacuum separating the tube from the frame (161), the at least one LED light source (182/183), the control circuitry (190), and the coolant pipe (171) forms a thermal barrier that reduces transfer of the heat generated by the at least one LED light source during operation of the lighting fixture to the agricultural environment.

Regarding claim 12, although Richert is silent with respect to the frame thermally expands due to the heat generated by the at least one LED light source during operation of the lighting fixture such that a first length of the frame changes relative to a second length of the tube; and the first and second end caps deform in response to the relative change in the first and second lengths so as to remain coupled to the frame and the tube.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second end caps deform in response to the relative change thereby by in the first and second lengths so as to remain coupled to the frame and the tube, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claims 13 and 14, the teachings of Richert have been discussed above.
However, Richert does not explicitly disclose the cavity is sufficiently sealed such that water does not infiltrate into the cavity when water washes over the lighting fixture; wherein water does not infiltrate into the cavity when the lighting fixture is submerged in water, as recited in claim 14.
Storey the cavity is sufficiently sealed such that water does not infiltrate into the cavity when water washes over the lighting fixture (see Storey et al. Para. 0039).
Therefore, in view of Storey, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert’s cavity is sufficiently sealed in order to efficiently protect the LEDs light source, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to form cavity is sufficiently sealed such that water does not infiltrate into the cavity.

Regarding claim 18, Richert further discloses the frame (161, see Fig. 5, Para. 0024) further comprises: a first frame component (e.g. top surface 164, see Fig. 5, Para. 0024) having a first side that couples to the at least one LED light source and a second side opposite the first side; and a second frame component (the portion extending down, see Fig. 5), coupled to the second side of the first frame component, to couple to the control circuitry (190, see Fig. 5).

Regarding claim 19, Richert further discloses the coolant channel (170, see Fig. 5) is formed on the second side of the first frame component such that the coolant channel is disposed between the at least one LED light source and the control circuitry (see Fig. 5); and the coolant pipe extracts the heat generated by the at least one LED light source during operation of the lighting fixture via heat conduction through the first frame component (Para. 0027).

Regarding claim 20, Richert further discloses the first frame component is formed from aluminum (see Para. 0024).

Regarding claim 23, Richert further discloses the first frame component (e.g. top surface 164, see Fig. 5, Para. 0024) further comprises: a first mounting channel, formed on the first side, to slidably receive the at least one LED light source (182/183); and a second mounting channel, formed on the second side, to slidably receive the second frame component (see Fig. 5).

Regarding claim 24, Richert further discloses tube (50/150) has an exterior length; the first frame component spans the exterior length of the tube; and the second frame component spans a portion of the length of the tube (see Fig. 3, Para. 0024).

Regarding claims 25 and 26, the teachings of Richert have been discussed above.
However, Richert does not explicitly disclose the coolant pipe is formed from copper, wherein the coolant pipe is coated with nickel.
Storey further discloses to form the lighting housing (12) through a different process and/or using different materials (see Para. 0026).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form the coolant pipe formed from copper and to be coated with nickel as it is the most common material used in the field, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 27, the teachings of Richert have been discussed above.
However, Richert does not explicitly disclose the coolant pipe has an exterior width less than or equal to about 0.5 inches.
Storey further discloses the coolant pipe has an exterior width less than or equal to about 0.5 inches (i.e. coolant passage 42 that is  typically round and corresponds with a standard plumbing diameters which is 1/2 inch, see Para. 0040).
Therefore, in view of Storey, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form the coolant pipe exterior width less than or equal to about 0.5 inches, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 28, the teachings of Richert have been discussed above.
However, Richert does not explicitly disclose the coolant pipe is press fit into the channel of the frame.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to assemble the coolant pipe to the channel of the frame by press fit in order to provide effective assemble, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 29, Richert further discloses the at least one LED light source (182) comprises a plurality of LED light sources to emit the radiation; and the radiation includes one or more wavelengths or wavelength bands (see Para. 0024).

Regarding claims 30 and 31, the teachings of Richert have been discussed above.
However, Richert does not explicitly disclose the plurality of LED light sources comprises at least one of: a red LED to emit red light; a white LED to emit white light; or a blue LED to emit blue light, the white LED, and the blue LED is independently adjustable via the control circuitry.
Storey further discloses the plurality of LED light sources comprises at least one of: a red LED to emit red light; a white LED to emit white light; or a blue LED to emit blue light (see Para. 0031). Storey et al. in view of Edwards et al. further discloses the radiation emitted by the red LED, the white LED, and the blue LED is independently adjustable via the control circuitry (see Para. 0005 and 0031).
Therefore, in view of Storey, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert adding different such as red;  white; or blue LEDs to emit different lights in order to provide a desired color light. One would have been motivated to make this combination to provide a light fixture for the desired need.

Regarding claims 32-34, the teachings of Richert have been discussed above.
However, Richert does not explicitly disclose the at least one LED light source comprises: a first LED light source having a first field of view and emitting first radiation within the first field of view to illuminate the agricultural environment; and a second LED light source having a second field of view that does not overlap the first field of view and emitting second radiation within the second field of view to illuminate the agricultural environment, as recited claim 32; wherein a first optical axis of the first field of view and a second optical axis of the second field of view are oriented in opposing directions such that the first and second radiation provides interlighting of the agricultural environment, as recited claim 33; wherein the first and second fields of view are hemispherical in shape such that the first and second radiation provides omni-directional illumination of the agricultural environment, as recited claim 34.
Storey further discloses the at least one LED light source comprises: a first LED light source (first LED board 30, see Figs. 6 and 8, Para. 0029) having a first field of view (e.g. downward direction, see Fig. 8) and emitting first radiation within the first field of view to illuminate the agricultural environment; and a second LED light source (second LED 32, see Figs. 6 and 8, Para. 0029 and 0032) having a second field of view (downward direction) that does not overlap the first field of view and emitting second radiation within the second field of view to illuminate the agricultural environment. Storey et al. further discloses a first optical axis of the first field of view and a second optical axis of the second field of view are oriented in opposing directions (see Fig. 8) such that the first and second radiation provides underlighting of the agricultural environment (see Para. 0029 and 0032).
Therefore, in view of Storey, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert by including a second LED light source having a second field of view as suggested by Storey, in order to provide illuminate different directions. One would have been motivated to make this combination to increase the efficiency and light output of the light fixture.
Regarding claim limitation “the first and second fields of view are hemispherical in shape such that the first and second radiation provides omni-directional illumination of the agricultural environment” the applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968).
In this case, one skilled in the art would reasonably be expected to draw therefrom that first and second fields of view are opposite direction and hemispherical in shape such that the first and second radiation would provide omni-directional illumination.

Regarding claim 37, the teachings of Richert have been discussed above.
However, Richert does not explicitly disclose the control circuitry includes a dimmer to controllably reduce the radiation down to about 1% of the nominal intensity.
Storey further discloses the at least one LED light source emits the radiation at a nominal intensity; and intensity of an LED may be controlled as well allowing the LEDs to be dimmed (see Para. 0005).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include a dimmer in the control circuitry for allowing the LEDs to be dimmed to be in a desire nominal intensity, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, ordinary skill in the art would have been motivated to include dimmer to controllably reduce the radiation down to a desired intensity. 

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Katzir et al. (US 2010/0102729 hereinafter refer as “Katzir”).
Regarding claim 40, Richert discloses a fluid-cooled LED-based lighting fixture (10/160, see Figs. 3 and 5), comprising: a frame (161, see Fig. 5, Para. 0024), comprising: a first frame component (e.g. top surface 164, see Fig. 5, Para. 0024) having a first side and a second side, opposite the first side, having a coolant channel (cavity 170, see Fig. 5) formed therein; and a second frame component (the portion extending down, see Fig. 5) coupled to the second side of the first frame component; at least one LED light source (182/183, see Fig. 5, Para. 0024), coupled to the first frame component (see Fig. 5, Para. 0024), to emit radiation; control circuitry (a driver board 190, see Fig. 5, Para. 0024), coupled to the second frame component (see Fig. 5) and electrically coupled to the at least one LED light source, to control the at least one LED light source; and a coolant pipe (171), at least partially disposed in and thermally coupled to the coolant channel of the first frame component, to carry a fluid coolant that extracts heat generated by the at least one LED light source (see Para. 0024), wherein: the first frame component thermally conducts the heat generated by the at least one LED light source to the coolant pipe.
Regarding the control circuitry receiving AC power, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the requirements of the receiving AC power in order to power the driver board (as recited claim), since satisfying the operational and/or regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art. 
However, Richert is silent with respect to the second frame component electrically isolates the control circuitry from the first frame component.
Katzir teaches a lighting fixture (100, see Figs. 1B and 1C) including a control circuitry (300, see Fig. 3A, Para. 0028) a frame component and electrically coupled to the at least one LED light source (Para. 0027), to receive AC power and to control the at least one LED light source (see Para. 0028); and the second frame component electrically isolates the control circuitry from the first frame component (i.e. the circuit board 112 may be separated from the panel 110 by insulation 114, see Fig. 1C, Para. 0032).
Therefore, in view of Katzir, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert by including a second frame capable of electrically isolating the control circuitry from the first frame component in order to eliminate or reduce current leakage as suggested by Katzir, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). One would have been motivated to make this combination to reduce leakage current, which may damage components, create a danger to users, or cause components to operate less efficiently. 

Regarding claim 41, Richert further discloses the first frame (161, see Fig. 5) component has a first length; and the second frame (190) component has a second length less than the first length.

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Ray et al. (US 2019/0338934 hereinafter refer as “Ray”).
Regarding claims 47-48, Richert discloses a fluid-cooled LED-based lighting fixture (10/160, see Figs. 3 and 5), comprising: a frame (161, see Fig. 5, Para. 0024), having a coolant channel (cavity 170, see Fig. 5, Para. 0024); at least one LED light source, coupled to the frame, to emit radiation; control circuitry (190), coupled to the frame and electrically coupled to the at least one LED light source (182/183), to receive an electrical power input and to control the at least one LED light source, and a coolant pipe (171, see Fig. 5, Para. 0024), at least partially disposed in and thermally coupled to the coolant channel of the frame, to carry a fluid coolant that extracts heat generated by the at least one LED light source during operation of the lighting fixture. Richert further discloses the tube (150) defining a cavity (51) to contain the frame, the at least one LED light source, the control circuitry, and at least a portion of the coolant pipe (see Fig. 5).
However, Richert is silent with respect to the electrical power input being greater than or equal to about 175 W; wherein the frame (161), the at least one LED light source, the control circuitry, and at least a portion of the coolant pipe (171) are dimensioned to fit within a tube having an exterior diameter of about 2 inches and an exterior length of about 96 inches.
Ray teaches a light emitting diode (LED) tube lamp (500, see Fig. 3, Para. 0019) that is suitable for three lamp fixture types, i.e., type A T8 lamp, type B T8 lamp and T12 lamp that use a G13 Lamp socket; wherein the length L1 of the glass tube body (100) may range from 5″ to 100″, and the width W1, i.e., diameter, of the glass tube body (100) may range from 0.5″ to 2.0″.
Therefore, in view of Ray, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert’s tube have standard exterior width of about 2 inches and exterior length of about 48 inches or about 96 inches and provide AC power with appropriate power supply, as suggested by Ray in order to provide a light fixture that can be assemble with existing lamp socket.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Storey et al. (US 2017/0146226 hereinafter refer as “Storey”) and further in view of Warton et al. (US 8,033,688 hereinafter refer as “Warton”).
Regarding claims 3-5, Richert further discloses the cross-sectional shape of the tube (50/150) is a circle (see Fig. 5); and coupled to a support structure (e end caps are used, at least in part, to support the translucent enclosure 50 in an appropriate orientation on the sorting apparatus 11, see Para. 0016 ), 
However, Richert is silent with respect to the lighting fixture is deployed in the agricultural environment and the lighting fixture is at least one of rotatably adjustable or translationally adjustable with respect to the support structure such that the radiation emitted by the at least one LED light source is redirected onto different portions of the agricultural environment when the lighting fixture is moved with respect to the support structure, wherein the lighting fixture is rotatably adjustable with respect to the support structure about a longitudinal axis of the tube, as recited in claim 4; wherein the lighting fixture is coupled to the support structure via at least one of a pin joint or a slider joint, as recited in claim 5.
Regarding the claim limitation “the lighting fixture is deployed in the agricultural environment”, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Richert’s lighting fixture for an agricultural environment, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Warton et al. discloses a lighting fixture (see Figs. 1 and 5) coupled to a support structure (mounting structure 510 supports an arm 512/314 and a hub 514, see Figs. 3-5, Col. 2; lines 20-44) that is rotatably adjustable with respect to the support structure such that the radiation emitted by a lamp (126, see Fig. 1) is redirected onto different portions of the environment when the lighting fixture is moved with respect to the support structure (see Fig. 4, Col. 4; lines 6-14); wherein the lighting fixture is rotatably adjustable with respect to the support structure about a longitudinal axis of the tube (see Fig. 4), as recited in claim 4; the lighting fixture is coupled to the support structure via at least one of a pin joint (e.g. 236, see Fig. 2, Col. 3; lines 5-36) or a slider joint, as recited in claim 5.
Therefore, in view of Warton et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Storey et al. by providing a rotatable support structure as suggested by Warton et al. in order to provide a different directional illumination as desired. One would have been motivated to make this combination to provide an improved light direction patterns.

Claims 6-7, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Storey et al. (US 2017/0146226 hereinafter refer as “Storey”) and further in view of Ray et al. (US 2019/0338934 hereinafter refer as “Ray”).
Regarding claims 6 and 7, Richert further discloses the tube (50/150) typically has a cross-sectional dimension of less than about 3.75 inches (see Para. 0030).
However, Richert is silent with respect to the tube has an exterior width of about 2 inches, wherein the tube has an exterior length of about 48 inches or about 96 inches. 
Ray teaches a light emitting diode (LED) tube lamp (500, see Fig. 3, Para. 0019) that is suitable for three lamp fixture types, i.e., type A T8 lamp, type B T8 lamp and T12 lamp that use a G13 Lamp socket; wherein the length L1 of the glass tube body (100) may range from 5″ to 100″, and the width W1, i.e., diameter, of the glass tube body (100) may range from 0.5″ to 2.0″.
Therefore, in view of Ray, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert tube to have a standard exterior width of about 2 inches and exterior length of about 48 inches or about 96 inches, as suggested by Ray in order to provide a light fixture that can be assemble with existing lamp socket.

Regarding claims 35 and 36, the teachings of Richert have been discussed above.
However, Richert is silent with respect to the AC power is greater than or equal to about 175 W; and the tube has an exterior width of about 2 inches and an exterior length of about 96 inches, and the lighting fixture illuminates a portion of the agricultural environment having a volume of about 35 cubic feet.
Storey further discloses a lighting system for indoor farming (see Para. 0024).
Ray teaches a light emitting diode (LED) tube lamp (500, see Fig. 3, Para. 0019) that is suitable for three lamp fixture types, i.e., type A T8 lamp, type B T8 lamp and T12 lamp that use a G13 Lamp socket; wherein the length L1 of the glass tube body (100) may range from 5″ to 100″, and the width W1, i.e., diameter, of the glass tube body (100) may range from 0.5″ to 2.0″.
Therefore, in view of Ray, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert’s tube have standard exterior width of about 2 inches and exterior length of about 48 inches or about 96 inches and provide AC power with appropriate power supply, as suggested by Ray in order to provide a light fixture that can be assemble with existing lamp socket.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Storey et al. (US 2017/0146226 hereinafter refer as “Storey”) and further in view of Nguyen et al. (US 2017/0241632 hereinafter refer as “Nguyen”).
Regarding claim 9, the teaching of Richert have been discussed above.
 However, Richert does not explicitly disclose the tube has a transmittance greater than or equal to 80% for ultraviolet radiation having wavelengths ranging between 170 nm and 400 nm.
Nguyen further teaches the lamp cavity (420) includes a transparent or translucent lamp cavity cover (450, see Fig. 4A, Para. 0058), wherein the lamp cavity cover is substantially uniformly transparent over the useful spectral power range of the LED's such as from 350 to 750 nm and both the top and bottom surfaces (470), (475) of the lamp cavity cover (450) are anti-reflection coated using a broad spectrum (e.g. 350 to 750 nm) anti-reflection coating layer (see Para. 0058); wherein the LED illumination systems (600) includes an LED illumination system that also includes ultraviolet LED lamps having a spectral power with a peak wavelength at about 400 nm.
Therefore, in view of Nguyen, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Richert’s tube by forming it to have  a transmittance greater than or equal to 80% for ultraviolet radiation having wavelengths 400 nm as suggested by Nguyen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to provide an LED lighting fixture that is operable to irradiate plant materials with photosynthetically active radiation. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Storey et al. (US 2017/0146226 hereinafter refer as “Storey”) and further in view of Edwards et al. (US 2012/0250302 hereinafter refer as “Edwards”)
Regarding claims 15 and 17, the teachings of Richert have been discussed above.
However, Richert does not explicitly disclose the first end cap comprises: an end cap cover having a first sidewall that defines a first cavity to receive the tube and the frame; and an end cap support, disposed within the first cavity of the end cap cover and coupled to the frame, having a second sidewall that is concentrically aligned with the first sidewall such that the first and second sidewalls form a clamp to couple the first end cap to the tube; and the tube is disposed between the first and second sidewalls; wherein the end cap support is formed from at least one of glass-filled polycarbonate.
Edwards further teaches the first end cap (140, see Fig. 2) comprises: an end cap cover having a first sidewall that defines a first cavity (e.g. ring 291, see Fig. 2C, Para. 0068) to receive the tube and the frame; and an end cap support (e.g. bulged bases 230, see Figs. 2 and 2A), disposed within the first cavity of the end cap cover and coupled to the frame (see Fig. 7), having a second sidewall (see Fig. 2A) that is concentrically aligned with the first sidewall such that the first and second sidewalls form a clamp to couple the first end cap to the tube; and the tube is disposed between the first and second sidewalls, wherein the end cap (140) support is formed from at least one of glass-filled polycarbonate a durable polymer or a composite (e.g. glass filled nylon, fiberglass, carbon-fiber, etc., see Para. 0043).
Therefore, in view of Edwards, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert by replacing the end cap with Edwards’s end cap that include first and second sidewalls for providing a very reliable and long-term vapor-tight seal, 

Regarding claim 16, the teachings of Richert have been discussed above.
However, Richert does not explicitly disclose the end cap cover is formed from at least one of rubber, urethane, or silicone.
Edwards teaches the end cap cover is formed from at least one of rubber, urethane, or silicone (see Para. 0043).
Therefore, in view of Edwards, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Storey by replacing the end cap with Edwards’s end cap that is formed of at least one of rubber, urethane, or silicone (see Para. 0043) for providing a very reliable and long-term vapor-tight seal, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Storey et al. (US 2017/0146226 hereinafter refer as “Storey”) and further in view of in view of Katzir et al. (US 2010/0102729 hereinafter refer as “Katzir”).
Regarding claims 21 and 22, the teachings of Richert have been discussed above.
However, Richert does not explicitly disclose the second frame component electrically isolates the control circuitry from the first frame component; wherein the second frame component is formed from plastic.
Katzir teaches a lighting fixture (100, see Figs. 1B and 1C) including a control circuitry (300, see Fig. 3A, Para. 0028) a frame component and electrically coupled to the at least one LED light source (Para. 0027), to receive AC power and to control the at least one LED light source (see Para. 0028); and the second frame component electrically isolates the control circuitry from the first frame component (i.e. the circuit board 112 may be separated from the panel 110 by insulation 114, see Fig. 1C, Para. 0032).
Therefore, in view of Katzir, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert by including a second frame capable of electrically isolating the control circuitry from the first frame component in order to eliminate or reduce current leakage as suggested by Katzir, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). One would have been motivated to make this combination to reduce leakage current, which may damage components, create a danger to users, or cause components to operate less efficiently. 

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Storey et al. (US 2017/0146226 hereinafter refer as “Storey”) and further in view of Panek et al. (US 2017/0074471 hereinafter refer as “Panek”).
Regarding claims 38 and 39, the teachings of Richert have been discussed above.
However, Richert does not explicitly disclose comprising: an alert indicator, electrically coupled to the control circuitry and disposed on an exterior surface of the frame that is perceivable by a user when the lighting fixture is installed in an agricultural environment, to provide at least one of a visual or audio alert when the lighting fixture meets a condition; wherein the condition is met when the lighting fixture overheats.
Storey further discloses the lighting system (10, see Fig. 1) utilizes a pumping system that runs chilled water through and the around the power supply and through the lighting housing (12) that the LED boards (30, 32) are mounted on, removing heat and cooling the LED boards (30, 32) to optimal operating temperatures (see Para. 0037).
Panek teaches a modular LED line light (5, see Fig. 6-7) including a number of features to allow testing and debugging to easily take place via visual cues using onboard LEDs. Status LEDs located on the LED driver board (30, see Fig. 8) flash if a certain part of the circuit is not working correctly. Exemplary measurements include thermal sensing, local voltage verification, ID/strobe line function, status lights, overheating and shorting sensors (see Para. 0100). 
Therefore, in view of Panek, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert by providing an alert indicator as suggested by Panek in order to prevent overheating that could damage the plant or the LEDs. One would have been motivated to make this combination to indicate if there is anything that is out of order in the lighting fixture quickly and easily.

Claims 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Katzir et al. (US 2010/0102729 hereinafter refer as “Katzir”) and further in view of Storey et al. (US 2017/0146226 hereinafter refer as “Storey”).
Regarding claim 42, Richert further discloses a tube (translucent enclosure 50/150, see Figs. 3 and 5, Para. 0024) defining a cavity (51) with a first open end and a second open end (52/53), the cavity containing the frame (161), the at least one LED light source, the control circuitry, and at least a portion of the coolant pipe, the tube being transparent to the radiation; a first end cap (54, see Fig. 3, Para. 0016)  disposed at the first open end of the tube and coupled to the frame, the first and second end caps enclosing the cavity of the tube.
 the first end cap having a first fluidic feedthrough through which the coolant pipe passes through; and a second end cap disposed at the second open end of the tube and coupled to the frame, the second end cap having a second fluidic feedthrough through which the coolant pipe passes through, 
However, Richert is silent with respect to the coolant pipe passing through a first fluidic feedthrough in the first end cap and a second fluidic feedthrough in the second end cap.
Storey discloses a fluid-cooled LED-based lighting fixture (lighting system 10, see Fig. 6, 11, Para. 0024) for an agricultural environment, the lighting fixture comprising: a frame (lighting housing 12, see Figs. 4, 6, Para. 0025, 0029) having a coolant channel (42, see Fig. 6, Para. 0034); a first end cap (48 and 58, see Fig. 9, Para. 0039) disposed at the first open end and coupled to the frame; a second end cap disposed at the second open end of the tube and coupled to the frame, the first and second end caps enclosing the housing (12, see Fig. 9, Para. 0039); and a coolant pipe (e.g. standard plumbing, see Para. 0040-0041), at least partially disposed in and thermally coupled to the coolant channel of the frame, to carry a fluid coolant that extracts heat generated by the at least one LED light source during operation of the lighting fixture (see Para. 0041), the coolant pipe passing through a first fluidic feedthrough in the first end cap and a second fluidic feedthrough in the second end cap.
Therefore, in view of Storey, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert’s end cap to include a first and second fluidic feedthrough in the first end cap and second end cap respectfully in order to supply coolant which is circulating within the liquid cooling tubes, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, providing fluidic feedthrough in the end caps would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 43, Richert further discloses the frame (161, see Fig. 5, Para. 0024) is coupled to the first and second end caps (54, see Fig. 3, Para. 0016) such that the tube does not physically contact the frame, the at least one LED light source, the control circuitry, and the coolant pipe (see Fig. 5).

Regarding claim 44, Richert further discloses the cavity (51, see Fig. 5, Para. 0017) of the tube further contains at least one of air, gas, or vacuum; and the air, gas, or vacuum separating the tube from the frame (161), the at least one LED light source (182/183), the control circuitry (190), and the coolant pipe (171) forms a thermal barrier that reduces transfer of the heat generated by the at least one LED light source during operation of the lighting fixture.
Regarding the claim limitation “the lighting fixture is operating the lighting fixture in the agricultural environment”, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Richert’s lighting fixture for an agricultural environment, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).


Regarding claim 45, although Richert is silent with respect to the frame thermally expands due to the heat generated by the at least one LED light source during operation of the lighting fixture such that a first length of the frame changes relative to a second length of the tube; and the first and second end caps deform in response to the relative change in the first and second lengths so as to remain coupled to the frame and the tube.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second end caps deform in response to the relative change thereby by in the first and second lengths so as to remain coupled to the frame and the tube, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Katzir et al. (US 2010/0102729 hereinafter refer as “Katzir”) further in view of Warton et al. (US 8,033,688 hereinafter refer as “Warton”).
Regarding claim 46, Richert further discloses the cross-sectional shape of the tube (50/150) is a circle (see Fig. 5); and coupled to a support structure (e end caps are used, at least in part, to support the translucent enclosure 50 in an appropriate orientation on the sorting apparatus 11, see Para. 0016 ), 
However, Richert is silent with respect to the lighting fixture is deployed in the agricultural environment and the lighting fixture is at least one of rotatably adjustable or translationally adjustable with respect to the support structure such that the radiation emitted by the at least one LED light source is redirected onto different portions of the agricultural environment when the lighting fixture is moved with respect to the support structure, wherein the lighting fixture is rotatably adjustable with respect to the support structure about a longitudinal axis of the tube, as recited in claim 4; wherein the lighting fixture is coupled to the support structure via at least one of a pin joint or a slider joint, as recited in claim 5.
Regarding the claim limitation “the lighting fixture is deployed in the agricultural environment”, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Richert’s lighting fixture for an agricultural environment, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Warton discloses a lighting fixture (see Figs. 1 and 5) coupled to a support structure (mounting structure 510 supports an arm 512/314 and a hub 514, see Figs. 3-5, Col. 2; lines 20-44) that is rotatably adjustable with respect to the support structure such that the radiation emitted by a lamp (126, see Fig. 1) is redirected onto different portions of the environment when the lighting fixture is moved with respect to the support structure (see Fig. 4, Col. 4; lines 6-14); wherein the lighting fixture is rotatably adjustable with respect to the support structure about a longitudinal axis of the tube (see Fig. 4), as recited in claim 4; the lighting fixture is coupled to the support structure via at least one of a pin joint (e.g. 236, see Fig. 2, Col. 3; lines 5-36) or a slider joint, as recited in claim 5.
Therefore, in view of Warton et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Storey et al. by providing a rotatable support structure as suggested by Warton et al. in order to provide a different directional illumination as desired. One would have been motivated to make this combination to provide an improved light direction patterns.

Claim 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Ray et al. (US 2019/0338934 hereinafter refer as “Ray”) and further in view of Storey et al. (US 2017/0146226 hereinafter refer as “Storey”).
Regarding claim 49, Richert further discloses the tube (50/150) has a first open end and a second open end (52, 53); and the lighting fixture further comprises: a first end cap (54) disposed at the first open end of the tube and coupled to the frame, and a second end cap (54, see Fig. 5) disposed at the second open end of the tube and coupled to the frame.
the first end cap having a first fluidic feedthrough through which the coolant pipe passes through; the second end cap having a second fluidic feedthrough through which the coolant pipe passes through, the first and second end caps enclosing the cavity of the tube.

Regarding claim 50, Richert further discloses the frame (161, see Fig. 5, Para. 0024) is coupled to the first and second end caps (54, see Fig. 3, Para. 0016) such that the tube does not physically contact the frame, the at least one LED light source, the control circuitry, and the coolant pipe (see Fig. 5).

Regarding claim 51, Richert further discloses the cavity (51, see Fig. 5, Para. 0017) of the tube further contains at least one of air, gas, or vacuum; and the air, gas, or vacuum separating the tube from the frame (161), the at least one LED light source (182/183), the control circuitry (190), and the coolant pipe (171) forms a thermal barrier that reduces transfer of the heat generated by the at least one LED light source during operation of the lighting fixture.
Regarding the claim limitation “the lighting fixture is operating the lighting fixture in the agricultural environment”, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Richert’s lighting fixture for an agricultural environment, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Ray et al. (US 2019/0338934 hereinafter refer as “Ray”) and further in view of Warton et al. (US 8,033,688 hereinafter refer as “Warton”).
Regarding claim 46, Richert further discloses the cross-sectional shape of the tube (50/150) is a circle (see Fig. 5); and coupled to a support structure (e end caps are used, at least in part, to support the translucent enclosure 50 in an appropriate orientation on the sorting apparatus 11, see Para. 0016 ), 
However, Richert is silent with respect to the lighting fixture is deployed in the agricultural environment and the lighting fixture is at least one of rotatably adjustable or translationally adjustable with respect to the support structure such that the radiation emitted by the at least one LED light source is redirected onto different portions of the agricultural environment when the lighting fixture is moved with respect to the support structure, wherein the lighting fixture is rotatably adjustable with respect to the support structure about a longitudinal axis of the tube, as recited in claim 4; wherein the lighting fixture is coupled to the support structure via at least one of a pin joint or a slider joint, as recited in claim 5.
Regarding the claim limitation “the lighting fixture is deployed in the agricultural environment”, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Richert’s lighting fixture for an agricultural environment, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Warton discloses a lighting fixture (see Figs. 1 and 5) coupled to a support structure (mounting structure 510 supports an arm 512/314 and a hub 514, see Figs. 3-5, Col. 2; lines 20-44) that is rotatably adjustable with respect to the support structure such that the radiation emitted by a lamp (126, see Fig. 1) is redirected onto different portions of the environment when the lighting fixture is moved with respect to the support structure (see Fig. 4, Col. 4; lines 6-14); wherein the lighting fixture is rotatably adjustable with respect to the support structure about a longitudinal axis of the tube (see Fig. 4), as recited in claim 4; the lighting fixture is coupled to the support structure via at least one of a pin joint (e.g. 236, see Fig. 2, Col. 3; lines 5-36) or a slider joint, as recited in claim 5.
Therefore, in view of Warton et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Storey et al. by providing a rotatable support structure as suggested by Warton et al. in order to provide a different directional illumination as desired. One would have been motivated to make this combination to provide an improved light direction patterns.






Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2015/0377427 hereinafter refer as “Richert”) in view of Storey et al. (US 2017/0146226 hereinafter refer as “Storey”) and further in view of Ray et al. (US 2019/0338934 hereinafter refer as “Ray”).
Regarding claim 54, Richert discloses a fluid-cooled LED-based lighting fixture (10/160, see Figs. 3 and 5), the lighting fixture comprising: a frame (161, see Fig. 5, Para. 0024) having a coolant channel (cavity 170, see Fig. 5, Para. 0024); at least one LED light source (182/183, see Fig. 5, Para. 0024) coupled to the frame, to emit radiation; control circuitry (a driver board 190, see Fig. 5, Para. 0024), coupled to the frame and electrically coupled to the at least one LED light source, to receive power and to control the at least one LED light source (see Para. 0024); a tube (translucent enclosure 50/150, see Figs. 3 and 5, Para. 0024) defining a cavity (51, see Figs. 3 and 5, Para. 0024) with a first open end (52/53, see Fig. 3) and a second open end (53/52, see Para. 0016), the cavity containing the frame (see Fig. 5), the at least one LED light source, and the control circuitry, the tube being transparent to the radiation (see Para. 0016); a first end cap (54, see Fig. 3, Para. 0016) disposed at the first open end of the tube and coupled to the frame; a second end cap (54, see Fig. 3, Para. 0016) disposed at the second open end of the tube and coupled to the frame, the first and second end caps enclosing the cavity of the tube; and a coolant pipe (171, see Fig. 5, Para. 0024), at least partially disposed in and thermally coupled to the coolant channel of the frame, to carry a fluid coolant that extracts heat generated by the at least one LED light source during operation of the lighting fixture. 
Regarding the claim limitation “for an agricultural environment”, the applicant is respectfully advised that the recitation the lighting fixture is for an agricultural environment is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use Richert’s lighting fixture for an agricultural environment, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
However, Richert is silent with respect to the LEDs is at least one white LED to emit photosynthetically active radiation (PAR) at a first intensity; the electrical power input being greater than or equal to about 175 W; wherein the frame (161), the at least one LED light source, the control circuitry, and at least a portion of the coolant pipe (171) are dimensioned to fit within a tube having an exterior diameter of about 2 inches and an exterior length of about 96 inches, the control circuitry including a dimmer to controllably reduce the first intensity of the PAR to a second intensity less than the first intensity; the coolant pipe passing through a first fluidic feedthrough in the first end cap and a second fluidic feedthrough in the second end cap.
Storey discloses a fluid-cooled LED-based lighting fixture (lighting system 10, see Fig. 6, 11, Para. 0024) for an agricultural environment, the lighting fixture comprising: a frame (lighting housing 12, see Figs. 4, 6, Para. 0025, 0029) having a coolant channel (42, see Fig. 6, Para. 0034); a first end cap (48 and 58, see Fig. 9, Para. 0039) disposed at the first open end and coupled to the frame; a second end cap disposed at the second open end of the tube and coupled to the frame, the first and second end caps enclosing the housing (12, see Fig. 9, Para. 0039); and a coolant pipe (e.g. standard plumbing, see Para. 0040-0041), at least partially disposed in and thermally coupled to the coolant channel of the frame, to carry a fluid coolant that extracts heat generated by the at least one LED light source during operation of the lighting fixture (see Para. 0041), the coolant pipe passing through a first fluidic feedthrough in the first end cap and a second fluidic feedthrough in the second end cap. Storey further discloses the plurality of LED light sources comprises at least one of: a red LED to emit red light; a white LED to emit white light; or a blue LED to emit blue light (see Para. 0031). Storey in view of Edwards et al. further discloses the radiation emitted by the red LED, the white LED, and the blue LED is independently adjustable via the control circuitry (see Para. 0005 and 0031). Storey further discloses the at least one LED light source emits the radiation at a nominal intensity; and intensity of an LED may be controlled as well allowing the LEDs to be dimmed (see Para. 0005).
Therefore, in view of Storey, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert adding different such as red;  white; or blue LEDs to emit different lights in order to provide a desired color light. One would have been motivated to make this combination to provide a light fixture for the desired need.
Regarding the first and second fluidic feedthrough in the first  and second end cap, in view of Storey, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert’s end cap to include a first and second fluidic feedthrough in the first end cap and second end cap respectfully in order to supply coolant which is circulating within the liquid cooling tubes, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, providing fluidic feedthrough in the end caps would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include a dimmer in the control circuitry for allowing the LEDs to be dimmed to be in a desire nominal intensity, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, ordinary skill in the art would have been motivated to include dimmer to controllably reduce the radiation down to a desired intensity. 
Ray teaches a light emitting diode (LED) tube lamp (500, see Fig. 3, Para. 0019) that is suitable for three lamp fixture types, i.e., type A T8 lamp, type B T8 lamp and T12 lamp that use a G13 Lamp socket; wherein the length L1 of the glass tube body (100) may range from 5″ to 100″, and the width W1, i.e., diameter, of the glass tube body (100) may range from 0.5″ to 2.0″.
Therefore, in view of Ray, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richert’s tube have standard exterior width of about 2 inches and exterior length of about 48 inches or about 96 inches and provide AC power with appropriate power supply, as suggested by Ray in order to provide a light fixture that can be assemble with existing lamp socket.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JIANG et al. (US 2018/0177008) teaches an LED tube lamp includes a tube having two ends, two end caps respectively at the ends of the tube, a power supply in one or both of the end caps, an LED light strip in the tube; Adams et al. (US 2018/0116025) teaches an indoor horticultural system; MARTINEZ et al. (US 2012/0033431) teaches an insulated LED device that includes a light engine such as an LED assembly (102), a plurality of cooling bridges (104), a heat sink, such as a water rail (106).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875